internal_revenue_service number release date index number ------------------------------ ---------------------------------------- ------------------------------------------ -------------------------------- in re ----------------------------------------------- department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- ------------------------------- -------------------------------------------------- refer reply to cc ita b06 - plr-167316-03 date date this ruling replies to the letter and enclosures requesting an extension of time under dear -------------- sec_301_9100-1 of the procedure and administration regulations for parent to file copies of two forms application_for change in accounting_method with the internal_revenue_service irs national_office this request was made in accordance with sec_301_9100-3 facts on date parent timely filed its consolidated federal_income_tax return for the tax_year ending date along with the originals of the relevant two forms filed under revproc_2002_9 2002_1_cb_327 as modified by revproc_2002_19 2002_1_cb_696 as modified by announcement 2002_1_cb_561 and as amplified clarified and modified by revproc_2002_54 2002_2_cb_432 to change the following methods_of_accounting for subsidiaries and to deduct retirement and removal costs of depreciable assets pursuant to revrul_2000_7 2000_1_cb_227 under revproc_2002_9 appendix sec_3 and for parent to deduct self-insured employee medical_expenses in the tax_year the claim is filed with the employer under revproc_2002_9 appendix section however parent’s accountant inadvertently failed to timely file the copies of the two forms with the irs national_office law and analysis consent to change certain methods_of_accounting a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner of the irs to revproc_2002_9 provides the procedures by which a taxpayer may obtain automatic sec_301_9100-1 provides that the commissioner has discretion to grant a sec_301_9100-1 through provide the standards the commissioner will section a of revproc_2002_9 provides that a taxpayer changing a method of plr-167316-03 change the taxpayer's method_of_accounting under sec_446 and the income_tax regulations thereunder accounting pursuant to revproc_2002_9 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer's timely filed including extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly an extension of time is hereby granted for parent to file the necessary copies of the forms with the irs national_office this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to each of the forms when they are filed except as specifically ruled upon above no opinion is expressed or implied concerning the federal_income_tax consequences arising from parent’s and subsidiaries’ activities further we express no opinion on whether parent is qualified to file the forms under revproc_2002_9 or that it otherwise meets the requirements of that revenue_procedure specifically we express no opinion as to whether subsidiaries’ retirement and removal costs and parent’s self- insured employee medical_expenses described above meet the requirements of revproc_2002_9 to parent and parent’s authorized representative pursuant to the power_of_attorney on file with this office a copy of this letter is being sent requests for relief under sec_301_9100-3 will be granted when the taxpayer provides based solely on the facts and representations submitted we conclude that the this ruling is directed only to parent and subsidiaries who requested it section plr-167316-03 k provides that it may not be used or cited as precedent sincerely thomas a luxner chief branch office of associate chief_counsel income_tax accounting
